209 F.2d 818
CAPITAL TRANSIT CO.v.DAVIS.
No. 11879.
United States Court of Appeals District of Columbia Circuit.
Argued January 19, 1954.
Decided January 28, 1954.

Mr. Frank F. Roberson, Washington, D. C., for appellant.
Mr. J. E. Bindeman, Washington, D. C., for appellee.
Before EDGERTON, WILBUR K. MILLER, and PRETTYMAN, Circuit Judges.
PER CURIAM.


1
In this personal injury case there was sharply conflicting testimony on vital points. We think the judge did not err in submitting the case to the jury or in his instructions to the jury.


2
Affirmed.


3
WILBUR K. MILLER, Circuit Judge, dissents.